EXHIBIT 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of the 7th day of August,
2008, is entered into by STREAM GLOBAL SERVICES, INC., a Delaware corporation,
with its headquarters at 125 High Street, Boston, Massachusetts (the “Company”),
and Robert Dechant (the “Executive”).

The Company desires to employ the Executive, and the Executive desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:

1. Term of Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for an initial term (the “Initial Term”) commencing on
August 11, 2008 (the “Commencement Date”) and ending on the first anniversary of
such date, which such term shall be extended for successive terms of one year
each unless either party terminates this Agreement by written notice to the
other at least 30 days prior to the expiration of the initial or any extended
term as applicable, or unless sooner terminated in accordance with the
provisions of Section 4 (such term, as it may be so extended or terminated, the
“Employment Period”).

2. Title and Capacity. The Executive shall serve as Executive Vice President
Global Sales and Marketing. The Executive shall be based at the Company’s
headquarters in the metro Boston area in Massachusetts, or such place or places
within a radius of 35 miles from Wellesley in Massachusetts.

The Executive hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such positions and such other duties and
responsibilities as are commensurate with the titles of Executive Vice President
Global Sales and Marketing and or other such responsibilities as determined by
the Chief Executive Officer. The Executive agrees to devote his entire business
time, attention and energies to the business and interests of the Company during
the Employment Period; provided, however, that the Executive may participate in
other business ventures and charitable, civic or educational activities from
time to time which

Confidential



--------------------------------------------------------------------------------

do not substantially interfere with his duties and responsibilities hereunder.
The Executive shall report directly to the Chief Executive Officer. The
Executive agrees to abide by the rules, regulations, instructions, personnel
practices and policies of the Company and any changes therein which may be
adopted from time to time by the Company.

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Executive, in twice-monthly installments,
a base salary at the rate of $300,000 per annum (“Base Salary”) during the
Employment Period. Such Base Salary may be increased in the sole discretion of
the Chief Executive Officer and shall be reviewed at least annually.

3.2 Bonus. Within 90 days following the end of each fiscal year during the
Employment Period, commencing with fiscal 2008, the Company shall pay the
Executive a bonus, consistent with the bonus targets set for the other senior
executives of the Company and based on and subject to the Company’s achievement
of targeted operating results for such year as established under the Company’s
Management Incentive Plan (“MIP”). The annual bonus target (“bonus target”) will
be at least 60% of the Executive’s Base Salary, based on achievement of the
annual budgeted earnings before interest, taxes, depreciation and amortization,
adjusted for any acquisitions or divestitures, one time charges such as
non-ordinary course litigation settlements and gains (including legal costs
related thereto), non-cash foreign currency gains and losses, transaction
related costs or amortization of intangibles related to the transaction,
restructuring charges for items such as site closure costs or employee
severance, stock compensation charges (including charges recorded under FAS 123
or other similar provisions related to stock compensation charges) or
write-downs in assets) (hereafter referred to “Adjusted EBITDA”) and up to 120%
of the Executive’s Base Salary based on over-performance of Adjusted EBITDA
(after taking into account the effects of the additional bonus earned). The
amount of the bonus earned for the achievement of Adjusted EBITDA greater than
the target Adjusted EBITDA for payment of the bonus at the full target level
shall be determined by multiplying the amount of the annual bonus available for
over-performance by the percentage by which the actual annual Adjusted EBITDA
exceeded the target for payment of the bonus at the

2

Confidential



--------------------------------------------------------------------------------

100% achievement level, provided the total bonus shall not exceed 200%
achievement of the target bonus amount. No bonus shall be paid if the Company
achieves less than 90% of its target Adjusted EBITDA for the applicable period.
If the Company achieves 90% of its target Adjusted EBITDA for the applicable
period, the Executive shall receive 50% of the target bonus. If the Company
achieves more than 90% but less than 100% of the target Adjusted EBITDA for the
applicable period, the Executive shall receive a pro rata amount of the bonus
target (determined by extrapolating the percentages in the preceding sentence so
that, for example, 75% of the target bonus shall be paid if 95% of the targeted
Adjusted EBITDA is achieved. The Executive and the Company hereby agree that the
target for earning a bonus at the full target level for the fiscal year ended
December 31, 2009 shall be $60 million of Adjusted EBITDA. For fiscal 2008, the
Executive will be eligible to receive a pro rata portion of the target bonus of
the period of time in which she is employed by the Company following the closing
of the acquisition of Stream. The target Adjusted EBITDA for fiscal 2008 shall
be the current budget of Stream, as existing for each full month subsequent to
the commencement of the Executive’s employment. For subsequent year’s MIP Bonus
calculation purposes, the Executive’s targeted Adjusted EBITDA shall be based on
that year’s annual budget as approved by the Board of Directors. To the extent
that the MIP provides for any quarterly payments and such targets are achieved,
the Executive shall receive such payments quarterly. Any bonus earned due to the
Company’s achievement of such Adjusted EBITDA targets shall be paid on pro rata
basis to the Executive for any period of less than a full calendar year that the
Executive is employed by the Company at such time as regular MIP Bonus payments
are made to other employees.

In addition, the Executive shall receive a commission of 40% of his Base Salary
determined by achievement of the Company’s budgeted revenues and gross margin
percentage (75% based upon revenues and 25% based on gross margin percentage) to
be paid quarterly, with annual catch up provisions. The Executive shall be
eligible for over performance payments of targets and minimum achievement
threshold levels in connection with the commission plan.

3.3 Tax Preparation and Insurance. During the Employment Period, the Company
shall reimburse the Executive for the reasonable costs (not to exceed $10,000
per year, pro rated for partial years) of (i) a tax consultant to assist the
Executive or his estate in the preparation of

3

Confidential



--------------------------------------------------------------------------------

tax returns and tax planning and for other estate planning related costs
incurred and (ii) premiums on life insurance policies obtained by the Executive.
Any amounts so reimbursed shall not be refundable to the Company once paid in
the event that the Executive’s employment is subsequently terminated for any
reason.

3.4 Other Benefits. The Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
executives and/or other employees, if any, to the extent that the Executive’s
position, tenure, salary, age, health and other qualifications make him eligible
to participate. The Executive shall also be eligible for such supplemental
disability benefit coverage as may be made available by the Company to the
extent that the Company’s plans do not adequately cover a similar amount of
coverage provided to other employees due to Executive’s salary level. Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable Company policies and (iii) the discretion
of the Board or any administrative or other committee provided for in or
contemplated by such plan. The Executive shall be entitled to four (4) weeks
paid vacation per year. Any unused vacation time accrued by the Executive at the
end of any fiscal year shall be carried over in full to the next year.

3.6 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable travel, entertainment, mobile telephone and PDA expenses and other
expenses incurred or paid by the Executive in connection with, or related to,
the performance of his duties, responsibilities or services under his Agreement,
upon presentation by the Executive of documentation, expense statements,
vouchers and/or such other supporting information as the Company may request.

3.7 Indemnification. The Company hereby agrees to hold harmless and indemnify
the Executive to the fullest extent permitted by the General Corporation Law of
the State of Delaware, as it may be amended after the date hereof. The
obligation of the Company under this Section 3 shall survive any termination of
this Agreement.

4

Confidential



--------------------------------------------------------------------------------

4. Employment Termination. The employment of the Executive by the Company
pursuant to this Agreement shall terminate upon the occurrence of any of the
following:

4.1 Non-Renewal. The election of either the Company or the Executive not to
extend the Employment Period pursuant to Section 1 upon the expiration of the
initial or any renewal term;

4.2 Cause. At the election of the Company, for Cause, immediately upon written
notice by the Company to the Executive. For the purposes of his Section 4.2,
“Cause” shall mean (a) any material failure, other than due to disability, of
the Executive to take or refrain from taking any corporate action consistent
with his duties as Executive Vice President Global Sales and Marketing as
specified in written directions of the Chief Executive Officer, which such
failure is not cured within 30 days after written notice that failure to take or
refrain from taking such action shall constitute “Cause” for purposes hereof,
(b) the Executive’s willful engagement in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company , (c) the
conviction of the Executive of, or the entry of a pleading of guilty or nolo
contendere by the Executive to, any crime involving moral turpitude or any
felony (for purposes hereof, no act or failure to act by the Executive shall be
considered “willful” unless it is done, or omitted to be done, in bad faith and
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company); (d) fraud upon the Company including, without
limitation, falsification of Company records or financial information in any
material respect; and (e) the Executive’s breach in any material respect of any
of the non-compete, non-solicitation, and proprietary information provisions of
his Agreement, which is not cured within 30 days after written notice thereof to
the Executive.

4.3 Good Reason. The Executive may terminate his employment for Good Reason.
“Good Reason” shall mean the occurrence, without the Executive’s prior written
consent, of any of the events or circumstances set forth in clauses (a) through
(g) below; provided, however, that a termination for Good Reason by the
Executive can only occur if (i) the Executive has given the Company a written
notice of termination indicating the existence of a condition giving rise to
Good Reason and the Company has not cured the condition giving rise to Good
Reason within thirty (30) days after receipt of such notice of termination, and
(ii) such notice of termination is given within ninety (90) days after the
initial occurrence of the condition giving rise to Good

5

Confidential



--------------------------------------------------------------------------------

Reason and termination for Good Reason occurs within 180 days after such initial
occurrence of the condition giving rise to Good Reason:

(a) the Company breaches, in any material respect, its obligations under this
Agreement;

(b) a change in titles or a substantial diminution in the status,
responsibilities, duties or powers of the Executive;

(c) any reduction by the Company in the annual base salary or bonus opportunity
of the Executive, other than pursuant to a reduction that also is applied to
substantially all other executive officers of the Company and reduces the level
of employee salary and bonus opportunity by a percentage not greater than 10%;

(d) the failure by the Company to continue in effect any material compensation
or benefit plan or program (including without limitation any life insurance,
medical, health and accident or disability plan) in which the Executive
participates or which is applicable to the Executive, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan or program, and continue the Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of the Executive’s participation relative to other participants, than
the basis that exists on December 31, 2008;

(e) if, following a Change in Control, the Company fails to obtain agreement
from any successor to assume and agree to perform this Agreement and agree that
the Executive retains the same titles, role, position, authority and
responsibilities in the merged or surviving parent company as he had prior to
the merger under Section 2 of this Agreement;

(f) the relocation by the Company of the Executive’s principal work place to a
site more than 35 miles from Wellesley, Massachusetts, or

(g) any amendment following the date hereof to the indemnification provisions in
the Company’s Certificate of Incorporation that materially reduces the
indemnification benefits to the Executive.

6

Confidential



--------------------------------------------------------------------------------

4.4 Disability. The Executive’s employment may be terminated by reason of his
Disability or death. As used in this Agreement, the term “Disability” shall mean
the inability of the Executive, due to a physical or mental disability, for a
period of 120 days, whether or not consecutive, during any 365-day period to
perform the services contemplated under his Agreement. A determination of
Disability shall be made by a physician satisfactory to both the Executive and
the Company; provided that if the Executive and the Company do not agree on a
physician, the Executive and the Company shall each select a physician and the
two physicians together shall select a third physician, whose determination as
to Disability shall be binding on all parties.

4.5 Without Cause. The Company may terminate the employment of the Executive at
any time, without Cause, upon 30 days’ prior written notice to the Executive or
may pay the Executive compensation for such 30 day period in lieu of notice and
the Executive will be due the applicable benefits described in Section 5 of this
Agreement.

4.6 Without Good Reason. The Executive may terminate his employment at any time,
without Good Reason, upon 30 days’ prior written notice to the Company. If the
Executive terminates his employment pursuant to his Section 4.6 of his
Agreement, he shall not be eligible to receive any of the benefits described in
Section 5.2 of this Agreement.

5. Effect of Termination.

5.1 Base Salary, Etc. Upon the termination of the Executive’s employment
pursuant to Section 4 hereof, the Company shall pay the Executive (i) the Base
Salary payable to him under Section 3 through the last day of his actual
employment by the Company, (ii) unless the Executive is terminated for Cause, at
the time the Company pays its executives bonuses in accordance with its normal
processes, a pro rata portion of any MIP Bonus earned but not previously paid
for the year in which termination occurs, based upon the targets established
under that year’s MIP Bonus Plan (such pro rata portion to be based on the
portion of the year in

7

Confidential



--------------------------------------------------------------------------------

which the Executive was employed by the Company), and (iii) the value of any
accrued but unused vacation entitlement. In addition, the Executive shall be
entitled to retain any computer, printer, mobile telephone, email device or
similar portable equipment located in his office or home at the time of his
termination, however, the Company shall have the right to erase any Company
related information or data on the computer or other electronic device prior to
receipt by the Executive.

5.2 Additional Benefits.

(a)(i) If the employment of the Executive terminates (i) pursuant to Section 4.1
by reason of an election by the Company not to extend the Employment Period,
(ii) by the Executive for Good Reason pursuant to Section 4.3, (iii) by the
Company without Cause pursuant to Section 4.5 or (iv) by reason of the death or
Disability of the Executive, the Company shall: (A) pay to the Executive (or his
estate), in equal bi-monthly (twice a month) installments in accordance with its
normal payroll practices, over a one year period (the “One Year Continuation
Period”), as compensation for the Executive’s loss of employment, an aggregate
amount equal to the total of one times the Base Salary in effect at the time of
termination; (B) provide twelve months’ accelerated vesting with respect to
Executive’s then outstanding unvested equity awards and then vested equity
awards (including those subject to accelerated vesting) shall remain exercisable
by the Executive for a one year period following termination (or if earlier,
until the expiration of the option); (C) continue health, disability and dental
benefits for the Executive and his family at a level commensurate with such
benefits at the time of termination for a period of one year following such
termination, and the Company shall pay the employer’s share of the premiums for
such benefits until the earlier of one year after termination or such time as
the Executive becomes eligible for substantially similar benefits from another
employer, after which time the Executive will be eligible to receive the maximum
benefits permitted under COBRA to be paid by the Executive (but in no event
shall the Company charge the Executive any administrative fees in connection
with such COBRA benefits); and (D) during the One Year Continuation Period
maintain life insurance and long-term disability insurance benefits for the
Executive at the levels in effect upon termination, and pay the related
premiums.

8

Confidential



--------------------------------------------------------------------------------

(a)(ii) If, (A) within 24 months after a Change in Control or (B) within six
months prior to a Change in Control and after the execution by the Company of an
agreement providing for such Change in Control, the employment of the Executive
terminates (i) pursuant to Section 4.1 by reason of an election by the Company
not to extend the Employment Period, (ii) by the Executive for Good Reason
pursuant to Section 4.3, (iii) by the Company without Cause pursuant to
Section 4.5, or (iv) by reason of the death or Disability of the Executive, the
Company shall, in lieu of the payments and benefits otherwise to be provided
under Section 5.2(a)(i): (A) pay to the Executive (or his estate), in equal
bi-monthly (twice a month) installments in accordance with its normal payroll
practices, over a eighteen month period (the “Continuation Period”), as
compensation for the Executive’s loss of employment, an aggregate amount equal
to 1.5 times the Base Salary in effect at the time of termination (B) provide
full vesting with respect to Executive’s then outstanding unvested equity awards
and such equity awards or instruments shall remain exercisable by the Executive
for the eighteen month period following termination (or if earlier, until the
expiration of the option); (C) continue health, life insurance, disability and
dental benefits etc. for the Executive and his family at a level commensurate
with such benefits at the time of termination for a eighteen month period
following such termination and the Company shall pay the employer’s share of the
premiums for such benefits during until the earlier of eighteen months after
termination or such time as the Executive becomes eligible for substantially
similar benefits from another employer, after which time the Executive will be
eligible to receive the maximum benefits under permitted under COBRA to be paid
by the Executive (but in no event shall the Company charge the Executive any
administrative fees in connection with such COBRA benefits); and (D) during the
Continuation Period maintain life insurance and long-term disability insurance
benefits for the Executive at the levels in effect upon termination, and pay the
related premiums.

(b) If the Executive terminates his employment without Good Reason, this
employment is terminated for Cause the Company will, at the request of the
Executive (or his estate), continue the Executive’s and his family’s health and
dental benefits commensurate with those in effect upon such termination for up
to eighteen (18) months or such longer period as may be allowed by law or the
applicable plan following such termination, and the Executive (or

9

Confidential



--------------------------------------------------------------------------------

his estate) shall pay the premiums therefore in accordance with COBRA (but in no
event shall the Company charge the Executive any administrative fees in
connection with such COBRA benefits).

5.3 No Mitigation. Following any termination of the Executive’s employment
hereunder, the Executive shall not be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of his Agreement, and such amounts shall not be
reduced whether or not the Executive obtains other employment.

5.4 Entire Benefits, Etc. The obligation of the Company to make payments to the
Executive under this Section 5 of his Agreement is expressly conditioned upon
the Executive’s continued full performance of his obligations under Sections 6
and 8 of his Agreement. The Executive recognizes that, except as expressly
provided in his Agreement, the Executive shall not be entitled to any other
compensation or benefits from the Company following termination of his
employment.

6. Non-Compete.

(a) For a period of twelve (12) months after the termination of the Executive’s
employment with the Company and provided that as the Executive receives
severance related payments as required to be provided under Section 5 of this
Agreement, the Executive will not:

(i) as an individual proprietor, partner, stockholder, officer, director,
executive, director, investor, lender, or in any other capacity whatsoever
(other than as the holder of not more than one percent (1%) of the total
outstanding stock of any publicly traded company or five percent (5%) of any
privately held company) and not in any other capacity), engage in any business
throughout the world that directly competes with the business engaged in by the
Company or any of its subsidiaries at the time of the Executive’s termination;
or

(ii) directly recruit, solicit or hire any person who is then an employee of the
Company, other than an employee who on an unsolicited basis responds to an
advertisement or to an executive recruiter that is not directed by the Executive
to target that particular employee or the Company or any of its subsidiaries.

10

Confidential



--------------------------------------------------------------------------------

(b) Executive acknowledges and agrees that the Company’s business is global in
nature due to the types of products and services it provides and that it is
reasonable for the Company to define the geographic location this Section 6 is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.

(c) The restrictions contained in this Section 6 and in Section 8 are necessary
for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 6 or Section 8 will cause the Company
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
shall have the right to seek specific performance and injunctive relief.

7. Change in Control means an event or occurrence set forth in any one or more
of subsections (a) through (d) below:

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a) or (d), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company (excluding an acquisition pursuant to the exercise,
conversion or exchange of any security exercisable for, convertible into or
exchangeable for

11

Confidential



--------------------------------------------------------------------------------

common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (iv) any acquisition of securities of the Company by Ares Corporate
Opportunities Fund II, L.P. (“ACOF II”); or any affiliate thereof, including,
without limitation, any investment fund, investment partnership, investment
account or other investment person whose investment manager, investment advisor,
managing member or general partner, is ACOF II or an affiliate of ACOF II or any
member, partner, director, officer or employee of such investment manager,
investment advisor, managing member or general partner of ACOF II or any
affiliate of ACOF II; or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business

12

Confidential



--------------------------------------------------------------------------------

Combination beneficially own, directly or indirectly, more than 40% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; or

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

8. Proprietary Information.

(a) Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include inventions, products,
technologies, web based portals or internet algorithms, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, plans,
research data, financial data, personnel data, computer programs, and customer
and supplier lists. Executive will not disclose any Proprietary Information to
others outside the Company or use the same for any unauthorized purposes without
written approval by the Chief Executive Officer of the Company, either during or
after his employment, unless and until such Proprietary Information has become
public knowledge without fault by the Executive, provided, however, that nothing
herein shall prevent the Executive from disclosing Proprietary Information to
another party, in the ordinary course of business, pursuant to a non-disclosure
agreement between the Company and such other party.

(b) Executive agrees that all files, letters, memoranda, reports, articles,
books, records, data, web-based analyses or reports, sketches, drawings,
laboratory notebooks, program listings, or other written, photographic, or other
tangible material containing Proprietary Information, whether created by the
Executive or others, which shall come into his custody or possession, shall be
and are the exclusive property of the Company to be used by the Executive only
in the performance of his duties for the Company.

13

Confidential



--------------------------------------------------------------------------------

(c) Executive agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (a) and (b) above,
also extends to such types of information, know-how, records and tangible
property of customers of the Company, customers or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Executive in the course of the Company’s business.

9. Legal Expenses. The Company shall pay the reasonable attorney’s fees and
related legal expenses incurred by the Executive in connection with this
Agreement (such fees subject to reimbursement shall not exceed $10,000).

10. Section 409A.

(a) Subject to his Section 10, payments or benefits under Section 5 shall begin
only upon the date of a “separation from service” of the Executive (determined
as set forth below) which occurs on or after the termination of the Executive’s
employment. The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Executive under Section 5,
as applicable:

(i) It is intended that each installment of the payments and benefits provided
under Section 5 shall be treated as a separate “payment” for purposes of
Section 409A of the Code and the guidance issued thereunder (“Section 409A”).
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

(ii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 5.

14

Confidential



--------------------------------------------------------------------------------

(iii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

(1) Each installment of the payments and benefits due under Section 5 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
Short-Term Deferral Period (as hereinafter defined) shall be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of his Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Executive’s tax year in which the separation from service occurs and the 15th
day of the third month following the end of the Company’s tax year in which the
separation from service occurs; and

(2) Each installment of the payments and benefits due under Section 5 that is
not described in Section 10(a)(iii)(1) and that would, absent his subsection, be
paid within the six-month period following the “separation from service” of the
Executive from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, the Executive’s
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following the Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of his
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following the taxable year in which the
separation from service occurs.

15

Confidential



--------------------------------------------------------------------------------

(b) The determination of whether and when a separation from service of the
Executive from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of his Section 10, “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.

(c) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.

(d) The parties agree that if any provision of his Agreement would subject
Executive to any additional tax or interest under Section 409A, the parties will
cooperate to reform such provision and that the Company may reform any such
provision unilaterally, provided, that in the event of any such unilateral
reform by the Company, the Company shall (x) maintain, to the maximum extent
practicable, the original intent of the applicable provision without subjecting
Executive to such additional tax or interest and (y) not incur any additional
compensation expense as a result of such reformation.

11. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed, in the case of the Company, tothe address shown above or its most
current corporate headquarters address to the attention of the Chief Executive
Officer, or, in the case of the Executive, his most recent known address as
disclosed to the Company or other such address as he so discloses to the
Company, or at such other address or addresses as either party shall designate
to the other in accordance with this Section 11.

12. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

13. Entire Agreement. This Agreement, together with any other agreement and
instruments referred to herein, constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.

16

Confidential



--------------------------------------------------------------------------------

14. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

15. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any Company with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Executive are personal and shall not be assigned by him.

17. Miscellaneous.

17.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

17.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

17.3 In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

[Remainder of the Page Intentionally Left Blank]

17

Confidential



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

STREAM GLOBAL SERVICES, INC. By:  

/s/    R. Scott Murray

Name:   R. Scott Murray Title:   CHAIRMAN AND CHIEF EXECUTIVE OFFICER EXECUTIVE:

/s/    Robert Dechant

ROBERT DECHANT

18

Confidential